WOLF, Judge.
Michael Daeek appeals, challenging certain costs which were imposed after he entered a plea to the offenses of possession of a firearm by a convicted felon and driving under the influence of alcohol. The $50 fee imposed for the crime compensation trust fund, as well as the $50 fee for misdemeanor court costs assessed pursuant to the misdemeanor count, were duplicative of fees assessed for the felony conviction. These fees must be stricken pursuant to our decision in Hunter v. State, 651 So.2d 1258 (Fla. 1st DCA 1995). We, therefore, remand to the trial court to perform the ministerial duty of striking these costs. We affirm as to all other costs.
LAWRENCE and BENTON, JJ., concur.